OliveR, Chief Judge:
This matter is before me on remand from classification proceedings decided by the first division of this court in Manca, Inc., et al. v. United States, 40 Cust. Ct. 514, Abstract 61799. The conclusion therein, and the judgment issued pursuant thereto, were to the effect that the protests had been prematurely *346filed, and the matter was remanded to a single judge in reappraisement to determine the proper dutiable values in the manner provided by law. (28 U.S.C. § 2636(d).)
Stipulated facts, upon which these cases have been submitted, establish that the proper basis for appraisement of the microscopes and cabinets therefor, covered by the following entries involved herein, is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value for said merchandise is as follows:
Entry No. Merchandise United States dollars per each
967240 Greenough-Stereo tubes 138.72 less 25%
Cabinets for above 13.44 “
WH102257 Dialux Microscopes 572.16 “
Cabinets for above 21.00 “ “
960213 Microscopes BMe 192.64 “
Cabinets for above 21.00 “
WH45130 Microscopes BIOPOL 360.08 “
Cabinets for above 17.92 “
WH52521 Polarizing Microscopes AM 572.04 “
Cabinets for above 22.96 “
WH47396 Microscopes HO 20/02 70.84 “
Cabinets for above 7.56
Microscopes HO 20/96 78.68 “
Cabinets for above 7.56 “ '■ “
On the basis of the record before me, I hold that the proper dutiable values of the merchandise in question are as hereinabove itemized, and judgment will be rendered accordingly.